 



Exhibit 10.9
INTEVAC, INC.
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of [insert date] by
and between Intevac, Inc., a Delaware corporation (the “Company”), and [insert
name of indemnitee] (“Indemnitee”).
     WHEREAS, Indemnitee’s service to the Company substantially benefits the
Company;
     WHEREAS, individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service;
     WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to continue
to serve in such capacities without additional protection;
     WHEREAS, in order to induce Indemnitee to continue to provide services to
the Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law; and
     WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder.
     NOW, THEREFORE, the Company and Indemnitee do hereby agree as follows:
     1. Definitions.
          (a) A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
               (i) Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities;
               (ii) Change in Board Composition. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Company’s board of directors, and any new directors (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose
election by the board of directors or nomination for election by the Company’s
stockholders was approved by a

 



--------------------------------------------------------------------------------



 



vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the members of the Company’s board of directors;
               (iii) Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;
               (iv) Liquidation. The approval by the stockholders of the Company
of a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and
               (v) Other Events. Any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Securities Exchange Act of 1934, as amended, whether
or not the Company is then subject to such reporting requirement.
               (vi) Definitions with Respect to this Section 1(a).
     For purposes of this Section 1(a), the following terms shall have the
following meanings:
                    (1) “Person” shall have the meaning as set forth in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended;
provided, however, that “Person” shall exclude (i) the Company, (ii) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
                    (2) “Beneficial Owner” shall have the meaning given to such
term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended;
provided, however, that “Beneficial Owner” shall exclude any Person otherwise
becoming a Beneficial Owner by reason of (i) the stockholders of the Company
approving a merger of the Company with another entity or (ii) the Company’s
board of directors approving a sale of stock by the Company to such Person.
          (b) “Corporate Status” describes the status of a person who is or was
a director, trustee, general partner, managing member, officer, employee, agent
or fiduciary of the Company or any other Enterprise.
          (c) “DGCL” means the General Corporation Law of the State of Delaware.

-2-



--------------------------------------------------------------------------------



 



          (d) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
          (e) “Enterprise” shall mean the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary.
          (f) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding. Expenses also shall
include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent, and (ii) for purposes of Section 12(c), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company. Expenses, however, shall
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.
          (g) “Independent Counsel” means a law firm, or a partner or member of
a law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
          (h) “Proceeding” means any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or other proceeding, whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, including any appeal therefrom
and including without limitation any such proceeding pending as of the date of
this Agreement, in which Indemnitee was, is or will be involved as a party,
potential party, non-party witness or otherwise by reason of (i) the fact that
Indemnitee is or was a director or officer of the Company, (ii) any action taken
by Indemnitee or on Indemnitee’s part while acting as a director or officer of
the Company, or (iii) the fact that he or she is or was serving at the request
of the Company as a director, trustee, general partner, managing member,
officer, employee, agent or fiduciary of the Company or any other Enterprise, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification or advancement of expenses can be
provided under this Agreement, except one initiated by Indemnitee to enforce his
or her rights under this Agreement.

-3-



--------------------------------------------------------------------------------



 



          (i) Reference to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on a person
with respect to any employee benefit plan; references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
     2. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.
     3. Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company. No indemnification for Expenses shall be
made under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.
     4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, in defense of one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with (a) each successfully
resolved claim, issue or matter and (b) any claim, issue or matter related to
any such

-4-



--------------------------------------------------------------------------------



 



successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
     5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.
     6. Additional Indemnification.
          (a) Notwithstanding any limitation in Sections 2, 3 or 4, the Company
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or is threatened to be made a party to any Proceeding
(including, if permissible, a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding.
          (b) For purposes of Section 6(a), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to:
               (i) to the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and
               (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.
     7. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):
          (a) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;
          (b) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law, if Indemnitee is held liable
therefor (including pursuant to any settlement arrangements);
          (c) for any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as

-5-



--------------------------------------------------------------------------------



 



amended (including any such reimbursements that arise from an accounting
restatement of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”), or the payment to the Company of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act), if Indemnitee is held liable therefor
(including pursuant to any settlement arrangements);
          (d) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 12(c) or (iv) otherwise required by
applicable law; or
          (e) if prohibited by applicable law.
     8. Advances of Expenses. The Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made as soon as reasonably
practicable, but in any event no later than twenty (20) days, after the receipt
by the Company of a written statement or statements requesting such advances
from time to time (which shall include invoices received by Indemnitee in
connection with such Expenses but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditure made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice). Advances shall be unsecured and
interest free and made without regard to Indemnitee’s ability to repay such
Advances. Indemnitee hereby undertakes to repay any advance to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company, which undertaking shall itself be sufficient without the need for
further evaluation of any credit aspects of the undertaking or with respect to
such advancement. This Section 8 shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to this Agreement.
     9. Procedure for Notification and Defense of Claim.
          (a) Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof. The written notification to the Company shall include
a description of the nature of the Proceeding and the facts underlying the
Proceeding. The failure by Indemnitee to notify the Company hereunder will not
relieve the Company from any liability which it may have to Indemnitee hereunder
or otherwise than under this Agreement, and any delay in so notifying the
Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement, except to the extent that such failure or delay materially prejudices
the Company.
          (b) If, at the time of the receipt of a notice of a claim pursuant to
the terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of the
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to

-6-



--------------------------------------------------------------------------------



 



cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
          (c) In the event the Company shall be obligated hereunder to make any
indemnity in connection with a Proceeding, the Company shall be entitled to
assume the defense of such Proceeding with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election so to do. After delivery of such notice, approval
of such counsel by Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
or expenses of counsel subsequently incurred by Indemnitee with respect to the
same Proceeding. Notwithstanding the Company’s assumption of the defense of any
Proceeding, the Company shall be obligated to pay the fees and expenses of
Indemnitee counsel if (i) the employment of counsel by Indemnitee has been
previously authorized by the Company, (ii) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense such that Indemnitee needs to be
separately represented, (iii) the fees and expenses are non-duplicative and
reasonably incurred in connection with Indemnitee’s role in the proceeding
despite the Company’s assumption of the defense, (iv) the Company is not
financially or legally able to perform its indemnification obligations or
(v) the Company shall not have retained, or shall not continue to retain, such
counsel to defend such Proceeding. The Company shall have the right to conduct
such defense as it sees fit in its sole discretion, provided that the Company
shall not settle any Proceeding without Indemnitee’s prior written consent,
which shall not be unreasonably withheld. Regardless of any provision in this
Agreement, Indemnitee shall have the right to employ Indemnitee’s counsel in any
Proceeding at Indemnitee’s personal expense.
          (d) Indemnitee shall give the Company such information and cooperation
in connection with the Proceeding as may be reasonably appropriate.
          (e) The Company shall not be liable to indemnify Indemnitee under this
Agreement for any settlement of any Proceeding without the Company’s prior
written consent, which shall not be unreasonably withheld.
     10. Procedure upon Application for Indemnification.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding.
The Company shall, as soon as reasonably practicable after receipt of such a
request for indemnification, advise the board of directors in writing that
Indemnitee has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case (i) if a Change in
Control shall have occurred, by Independent Counsel in a written opinion to the
Company’s board of directors, a copy of which shall be delivered to Indemnitee
or (ii) if a Change in Control shall not have occurred, (A) by a majority vote
of the Disinterested Directors,

-7-



--------------------------------------------------------------------------------



 



even though less than a quorum of the Company’s board of directors, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Company’s board
of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company’s board of directors, by the
stockholders of the Company. If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made as soon as reasonably
practicable, but in any event no later than ten (10) days, after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification).
          (c) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 10(b), the Independent
Counsel shall be selected as provided in this Section 10(c). The Independent
Counsel shall be selected by the Company’s board of directors, except in the
case of a Change in Control, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected
(unless Indemnitee shall request that such selection be made by the Company’s
board of directors, in which event the Company shall provide written notice to
the Indemnitee of the identity of the Independent Counsel). In either event,
Indemnitee or the Company, as the case may be, may, within ten (10) days after
such written notice of selection shall have been given, deliver to the Company
or to Indemnitee, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after the
later of (i) submission by Indemnitee of a written request for indemnification
pursuant to Section 10(a) hereof and (ii) the final disposition of the
Proceeding, no Independent Counsel shall have been selected without objection,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 10(b) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 12(a) of this Agreement,
Independent Counsel shall be discharged and relieved

-8-



--------------------------------------------------------------------------------



 



of any further responsibility in such capacity (subject to the applicable
standards of professional conduct then prevailing).
          (d) The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel.
          (e) If the Company believes that Indemnitee has not met the standards
of conduct which make it permissible under applicable law for the Company to
indemnify Indemnitee for the amounts claimed, the Company may file an action in
the Delaware Court of Chancery to obtain a declaratory judgment that Indemnitee
is not entitled under applicable law to receive indemnification or advancement
from the Company (a “Declaratory Action”). If the Delaware Court of Chancery
issues an order or judgment in a Declaratory Action that Indemnitee is not
entitled under applicable law to receive indemnification or advancement from the
Company with respect to a Proceeding or any claim, issue or matter therein, the
Company shall have no further obligation under this Agreement, the Company’s
certificate of incorporation or bylaws or other applicable laws, statutes or
rules to provide indemnification or advances to Indemnitee with respect to such
Proceeding, claim, issue or matter. In a Declaratory Action, the burden of proof
shall be on the Company to establish that Indemnitee is not entitled to
indemnification or advances.
     11. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, to the fullest extent permitted by law, Indemnitee
shall be presumed to be entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall, to the fullest extent
not prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by such person, persons or entity of any
determination contrary to that presumption. Neither (i) the failure of the
Company, its board of directors, any committee or subgroup of the board of
directors, Independent Counsel or stockholders to have made a determination that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company,
its board of directors, any committee or subgroup of the board of directors,
Independent Counsel or stockholders that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.
          (b) Subject to Section 12(d), if the person, persons or entity
empowered or selected under Section 10 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor in
accordance with this Agreement, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statements not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for obtaining or

-9-



--------------------------------------------------------------------------------



 



evaluating documentation or information relating thereto; and provided, further,
that the foregoing provisions of this Section 11(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 10(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(b) of this Agreement.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself create a presumption that Indemnitee did not act in
good faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
          (d) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith to the extent Indemnitee relied in good
faith on (i) the records or books of account of the Enterprise, including
financial statements, (ii) information supplied to Indemnitee by the officers of
the Enterprise in the course of their duties, (iii) the advice of legal counsel
for the Enterprise or its board of directors or counsel selected by any
committee of the board of directors or (iv) information or records given or
reports made to the Enterprise by an independent certified public accountant, an
appraiser, investment banker or other expert selected with reasonable care by
the Company or its board of directors or any committee of the board of
directors. The provisions of this Section 11(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met the applicable standard of conduct set forth in this
Agreement.
          (e) The knowledge and actions, or failure to act, of any other
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
     12. Remedies of Indemnitee.
          (a) Subject to Section 12(d), in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(b) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification pursuant to this
Agreement is not made within ten (10) days after a determination has been made
that Indemnitee is entitled to indemnification, or (v) in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding

-10-



--------------------------------------------------------------------------------



 



designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of his or her entitlement to such indemnification or
advancement of Expenses. Indemnitee shall commence such proceeding seeking an
adjudication within 180 days following the date on which Indemnitee first has
the right to commence such proceeding pursuant to this Section 12(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by Indemnitee to enforce his or her rights under Section 4 of this
Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication in accordance with this Agreement.
          (b) In the event that a determination shall have been made pursuant to
Section 10(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.
          (c) To the fullest extent permitted by law, the Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that Indemnitee
not be required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. To the extent permitted by law, the Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(as soon as reasonably practicable, but in any event no later than twenty
(20) days, after receipt by the Company of a written request therefor) advance
such Expenses to Indemnitee that are incurred by Indemnitee in connection with
any action brought by Indemnitee for indemnification or advancement of Expenses
from the Company under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company.
          (d) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
     13. Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Expenses, judgments, fines or
amounts paid or to be paid in settlement, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and transaction(s) giving rise to such
Proceeding; and (ii) the relative fault of Indemnitee and the Company (and its
other directors, officers, employees and agents) in connection with such
event(s) and transaction(s).

-11-



--------------------------------------------------------------------------------



 



     14. Non-exclusivity. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Company’s certificate of incorporation or bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement shall limit or restrict any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
certificate of incorporation and bylaws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change, subject to the restrictions expressly set
forth herein. Except as expressly set forth herein, no right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
     15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
     16. Insurance. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, trustees, general
partners, managing members, officers, employees, agents or fiduciaries of the
Company or any other Enterprise, Indemnitee shall be covered by such policy or
policies to the same extent as the most favorably-insured persons under such
policy or policies in a comparable position. The Company shall, from time to
time, make a good faith determination as to whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the directors and officers with coverage
for losses from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage. Notwithstanding the foregoing and
without limitation, the Company shall have no obligation to obtain or maintain
such insurance if the Company determines in good faith that such insurance is
not reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a parent
or subsidiary of the Company.
     17. Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

-12-



--------------------------------------------------------------------------------



 



     18. Services to the Company. Indemnitee agrees to serve as a director or
officer of the Company or, at the request of the Company, as a director,
trustee, general partner, member, officer, employee, agent or fiduciary of
another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation. Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
such position. This Agreement shall not be deemed an employment contract between
the Company (or any of its subsidiaries or any Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that any employment with the Company (or
any of its subsidiaries or any Enterprise) is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any formal severance
policies adopted by the Company’s board of directors or, with respect to service
as a director or officer of the Company, the Company’s certificate of
incorporation or bylaws or the DGCL.
     19. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or officer of the Company or as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of any other Enterprise, as applicable; or (b) one (1) year after the
final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 12 of this Agreement relating thereto.
     20. Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.
     21. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

-13-



--------------------------------------------------------------------------------



 



     22. Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.
     23. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof; provided,
however, that this Agreement is a supplement to and in furtherance of the
Company’s certificate of incorporation and bylaws and applicable law, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
     24. Modification and Waiver. No supplement, modification or amendment to
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
     25. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if (a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed, or (d) transmitted by way of facsimile or e-mail (with
acknowledgement of complete transmission).
          (a) If to Indemnitee, at such address as indicated on the signature
page of this Agreement, or such other address as Indemnitee shall provide to the
Company.
          (b) If to the Company to:
Intevac, Inc.
3560 Bassett Street
Santa Clara, CA 95054
or to any other address as may have been furnished to Indemnitee by the Company.
     26. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court of Chancery, and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court of
Chancery for purposes of any action or proceeding arising out of or in
connection with this

-14-



--------------------------------------------------------------------------------



 



Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, The Corporation Trust Company,
Wilmington, Delaware as its agent in the State of Delaware as such party’s agent
for acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court of
Chancery, and (v) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Delaware Court of Chancery has been
brought in an improper or inconvenient forum.
     27. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
     28. Captions. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
(signature page follows)

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

     
 
  INTEVAC, INC.
 
  a Delaware corporation
 
   
 
   
 
  (Signature)
 
   
 
   
 
  (Print name)
 
   
 
   
 
  (Title)
 
   
 
  [INSERT INDEMNITEE NAME]
 
   
 
   
 
  (Signature)
 
   
 
   
 
  (Print name)
 
   
 
   
 
  (Street address)
 
   
 
   
 
  (City, State and ZIP)

 